Exhibit 10.2

[DATE]

[NAME]

[TITLE]

[ADDRESS].

[ADDRESS]

[ADDRESS]

 

Re:

Revised Agreement Relating to Retirement Eligibility and Vesting of Equity-Based
Awards

You and Prologis, Inc. (the “Company”) previously entered into a letter
agreement (the “Prior Agreement”) relating to any equity awards granted to you
(directly or into a trust for your direct or indirect benefit) after
September 1, 2018 (collectively, the “Covered Awards”) under any Company
incentive equity plan or program (each a “Plan”), including, without limitation
any awards granted under: (i) the Prologis, Inc. 2012 Long-Term Incentive Plan
or successor thereto (the “2012 Incentive Plan”); (ii) the Second Amended and
Restated Prologis, Inc. 2018 Outperformance Plan (the “POP Program”), or
(iii) the Second Amended and Restated Prologis Promote Plan (the “Promote
Plan”), all as amended and/or restated from time to time. This letter agreement
(the “Agreement”) modifies and supersedes the Prior Agreement in its entirety.

Awards subject to this Agreement (the “Awards”) may consist of any of the
following: (i) partnership interests intended to be treated as profits interests
under the Internal Revenue Code (“LTIP Units”), which are convertible into
common units (“Common Units”) of Prologis, L.P., which in turn are redeemable
for cash or, at the Company’s option, shares of common stock of the Company
(“Common Shares”); (ii) restricted Common Shares of the Company; (iii) options
to acquire Common Shares; or (iv) any other restricted stock unit award and
other incentive compensation award denominated in Common Shares, Common Units,
LTIP Units or other equity securities or interests of the Company or any related
company provided under a Plan; unless the specific award agreement, letter or
other document that names you as the Award recipient (“Individual Award
Agreement”) (as opposed to the plan or program under which an award was
generally granted, including the 2012 Incentive Plan, POP Program or the Promote
Plan themselves) expressly refers to this Agreement (or the Prior Agreement) and
provides that the terms of the Individual Award Agreement shall govern the
treatment of that Award with respect to matters covered by this Agreement (or
the Prior Agreement) to the exclusion of this Agreement.

This Agreement shall govern the matters covered herein with respect to the
Awards notwithstanding conflicting or contrary provisions set forth in the
applicable Plan or in any employment or other agreement, retirement
arrangements, programs or policies.



--------------------------------------------------------------------------------

You and the Company hereby agree that with respect to any Covered Award granted
to you after September 1, 2018 (which, with respect to Covered Awards under the
POP Program, shall only include Covered Awards for Performance Periods starting
on or after January 1, 2019):

 

  (i)

You shall not be eligible for accelerated, full or modified vesting as a result
of becoming eligible to retire or retiring pursuant to the retirement
eligibility requirements of any applicable Plan or award.

You and the Company hereby agree that with respect to any Covered Award and any
awards granted under the Prologis, Inc. Outperformance Plan, as amended and/or
restated from time to time, for “Performance Periods” beginning on and after
2016 (including any Performance Periods beginning after the date of this
Agreement):

 

  (i)

Vesting of Awards (whether time-based, performance-based or a combination
thereof) shall continue in accordance with the terms of the applicable Plan and
as set forth in the applicable Award documents as if you were providing
continuous services as an employee of the Company in the following
circumstances:

 

  a.

For so long as you continue to provide substantive services (the “Continued
Services”) approved by the Chief Executive Officer of the Company (the “CEO”),
which approval shall not be unreasonably withheld, as an employee or member of
the board of directors, or services as a consultant, independent contractor,
advisor or agent to a Related Company (as defined below)

 

   

or

 

  b.

For so long as you engage in Good Works (as defined below) approved by the CEO,
which approval shall not be unreasonably withheld.

 

  (ii)

The CEO shall promptly review the Continued Services or Good Works proposed for
approval and shall determine whether to grant such approval within 30 days of
the date the Continued Services or Good Works are presented for approval. For
the avoidance of doubt, engaging in Continued Services or Good Works shall also
include the search for Continued Services or Good Works opportunities for a
reasonable period of time and the timing of CEO approval of Continued Services
or Good Works shall not interrupt vesting of applicable Awards hereunder.

 

  (iii)

If you cease to perform Continued Services or Good Works (“Continued
Services/Good Works Interruption”) by reason of your death or Disability (as
defined in the POP Program) (each, a “Qualified Termination”), you shall be
deemed to have terminated your employment with the Company and Related Companies
as of the date of the Continued Services/Good Works Interruption in a Qualified
Termination (to the extent applicable under the relevant Plan).

 

  (iv)

Notwithstanding the provisions of paragraph (i)(a) or (i)(b), the benefits
associated with Continued Services under paragraph (i)(a) and/or Good Works
service under paragraph (i)(b) shall cease in the event you engage, participate
or assist, directly or indirectly, in activities relating to any Competing
Business (as defined below) (except for activities performed on behalf of the
Company or any of its affiliates), whether as employee, owner, partner,
shareholder, consultant,



--------------------------------------------------------------------------------

  agent, co-venturer or otherwise, or invests in industrial real estate or a
fund or entity holding industrial real estate, other than through ownership of
not more than five percent (5%) of the outstanding shares of a public company
provided that you are a passive investor in and do not actively manage or
exercise control over such entity.

 

  (v)

For purposes of this Agreement,

 

  a.

the term “Competing Business” shall mean (other than the Company or a surviving
or resulting entity upon a Change of Control (as defined in the Plan under which
an Award was granted, if applicable, or otherwise the 2012 Incentive Plan or a
successor thereto), or any of their respective affiliates) (1) a publicly-traded
company that owns, operates, manages, acquires, develops or holds investments in
10 million square feet or more of commercial real estate or commercial real
estate comprising more than 5% of such company’s total assets reported in its
most recently filed Annual Report on Form 10-K with the Securities and Exchange
Commission or its total assets under management or (2) any privately-held
entity, including investment funds, advisory firms, operating companies or
closely-held ventures, engaged in the business of owning, operating, managing,
acquiring, developing or otherwise investing in commercial real estate; and

 

  b.

the term “Good Works” means service for an organization unrelated to the Company
such as (1) service to, or membership on boards of, non-profit organizations
such as non-governmental organizations or charities active in education, public
policy, human rights, humanitarian activities, sustainability or environmental
stewardship, (2) service for departments, agencies or instrumentalities of
federal, state or local governments; (3) military service or (4) positions in
the administration or faculty of non-profit educational institutions of any
level.

 

  c.

the term “Related Company” means (1) the Company or (2) any corporation,
partnership, joint venture, business venture or other entity during any period
in which an interest in such entity is owned, directly or indirectly, by the
Company (or any entity that is a successor to the Company) (whether through the
ownership of securities or otherwise).

The foregoing is not intended to have, and shall not have, any impact on any
provision of any Plan or Award relating to termination of employment upon any
circumstances other than your voluntary retirement following satisfaction of the
applicable retirement eligibility requirements set forth in the applicable Plan
or Award.

This Agreement shall apply without interruption to the vesting of Awards in the
event of successive changes in role, such as, for example, where a particular
service relationship meeting the conditions set forth above ceases and another
service relationship meeting the conditions set forth above begins. The
continuity of a service relationship shall not be considered interrupted in the
case of: (i) approved leaves of absence (including medical or personal leave),
(ii) transfers among the Company and any Related Company, or their respective
successors, or (iii) with the consent of the Talent and Compensation Committee
of the board of directors of the Company, any other change in status.



--------------------------------------------------------------------------------

This Agreement represents the entire agreement and understanding between the
parties hereto as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, including the Prior
Agreement. No waiver, alteration, or modification of any of the provisions of
this Agreement shall be binding unless in a writing that is signed by duly
authorized representatives of the parties hereto.

PROLOGIS, INC.

By:       Name:   Title:

Agreed and accepted this _____ day of [DATE], 2019

 

 

 

[Name]